PER CURIAM:
Counsel for claimant and respondent have filed a written stipulation which reveals that for a period in excess of six years beginning in 1968, the respondent maintained an open storage dump for road salt at a location above claimant’s property which is located on West Virginia Route 16 in McDowell County. As a result, run-off from the storage dump drained upon claimant’s property, infiltrating the same and a water well located thereon. As a result the well water became undrinkable by reason of the salt content therein, all of which was Confirmed by three separate reports of tests performed by tne Wést Virginia Departítíeñt of Health. Ais- a further result, the plumbing in claimant’s residence was damaged by corrosion, his land would no longer bear crops, his health was adversely affected and he was compelled to vacate his property.
The parties have further stipulated that an amount of $6,500.00 is a fair and equitable estimate of the damages sustained by the claimant. Based on our opinion in Dixon v. Department of Highways, 9 Ct. Cl. 81, we are of opinion that liability exists and believing that the stipulated amount of damages is not unreasonable, we hereby make an award to the claimant in the amount of $6,500.00.
Award of $6,500.00.